TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00362-CR




In re Cathy Mata


Raymond Moreland, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
NO. 2044461, HONORABLE JON N. WISSER, JUDGE PRESIDING




O R D E R   T O   S H O W   C A U S E
PER CURIAM
This is a contempt proceeding ancillary to Raymond Moreland’s appeal from a
judgment of conviction for aggravated assault.  The subject of this proceeding is Cathy Mata, court
reporter for the 299th District Court.
The reporter’s record was originally due to be filed on September 22, 2005.  There
was considerable confusion regarding the identity of the court reporter responsible for preparing the
record, and the time for filing was extended to February 22, 2006.  The record still was not filed. 
Therefore, on April 4, 2006, the Court ordered Mata to tender the record for filing in this cause no
later than April 28, 2006.  Mata failed to file the record as ordered.
Cathy Mata is hereby ordered to appear in person before the Court on the 7th day of
June, at 8:30 o’clock a.m., in the courtroom of the Court, located in the Price Daniel, Sr. Building,
209 West 14th Street, City of Austin, Travis County, Texas, then and there to show cause why she
should not be held in contempt and sanctions imposed for her failure to obey the Court’s April 4,
2006, order.  This order to show cause will be withdrawn and the said Cathy Mata will be relieved
of her obligation to appear before the Court as above ordered if the Clerk receives the reporter’s
record by June 1, 2006.
It is ordered May 15, 2006.
 
Before Chief Justice Law, Justices Patterson and Pemberton
Do Not Publish